DETAILED ACTION
Remarks
This non-final office action is in response to the amendments filled on 05/26/2022. 
Claims 1, 2, 8, 9, 15 and 16 are amended. 
Claims 1-20 are pending and examined below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0114064 (“Schnittman”), in view of US 2020/0348666 (“Han”), and in view of US 2020/0090316 (“Man”), and further in view of US 2005/0149228 (“Lee”).
Regarding claim 1, Schnittman discloses a robotic system (see fig 1, where a mobile robot system is shown), comprising: 
a memory having computer readable instructions stored thereon (see fig 3, block 325 is memory. see also [0119], where “memory containing non-transitory machine-readable instructions”); and 
a processor configured to execute the computer readable instructions (see fig 3, block 310 is processor. see also [0112], where “The robot controller 305 includes a processor 310 in communication with a memory 325”; see also [0035], where “the mobile robot further includes one or more processors executing a training process for a classifier of the learned data set,”; see also [0119]) to:
 	receive an image from a sensor on a robot learning a route during training (see [0102], where “Mobile robots described herein incorporate machine vision sensor systems to obtain image data and additional sensors that receive inputs that can be used to derive ground truths concerning the content of images captured by the machine vision sensor system.”; see also [0119], where “The mobile robot 100 behavioral control application 410 can receive information regarding its surrounding environment from one or more sensors 420 (e.g., machine vision sensor system”; see also [0024], where “Some embodiments provide a method for training a classifier of a mobile robot, the method includes: obtaining a plurality of image frames along a drive direction of the mobile robot”; see also [0133]), 
perform a first semantic segmentation on the image to determine floor pixels and non-floor pixels of the image (per submitted specification, semantic segmentation is labeling pixel/region on an image, see [0025], where “a process of semantic segmentation comprises parsing a color image and annotating or labeling each pixel, or region of pixels, with a specified annotation or label.”; see Schnittman fig 5, block 530, see also [0135], where “Based on the detected horizon, one or more classifiers can be applied (530) to the image to identify the portions of the image, below the identified horizon, that correspond to traversable floor and/or the portions of the image that contain obstacles.”; floor and non-floor (obstacle) portion/region on the image is identified/labeled. So semantic segmentation is done on image. see also [0053], where “In several embodiments, the location corresponds to a patch of pixels and the one or more characteristics of the patch of pixels includes at least one characteristic selected from the group consisting of: color; and texture.”; see also [0140], where “The robot movement case scenarios of FIGS. 10A-10F and the flowcharts of FIGS. 11-14B demonstrate embodiments of different classifier training scenarios of how the mobile robot 100 can learn to distinguish pixel data representing floor F from pixel data representing non-floor NF and accordingly store this classified data in either the trainer Floor Dataset 350 or the trainer Obstacle (non-floor) Dataset 360.”), the first semantic segmentation being performed by a (see fig 3, where 350, floor dataset and 360, non-floor dataset; see also [0007], where “the classifier may be trained using a supervised machine learning process.”; see also [0094], where “In some examples described herein, mobile robots use classifiers to determine information from images of the mobile robot's operating environment. In some embodiments, the classifiers are generated using a supervised machine learning technique in which the classifier is repeatedly retrained using images and ground truths obtained by the mobile robot 100 while exploring its operating environment.”; machine learning technique is used for training process.), 
receive a first user input from the user (see [0110], where “a user interface 130 is disposed on a top portion of the body 103 and can be used to receive one or more user commands”; see also [0109], where “The user interface 130 is in communication with the robot controller carried by the robot such that one or more commands received by the user interface can initiate execution of a cleaning routine by the robot.”; Schnittman discloses a system wherein user is giving inputs/commands to the robot system) 
perform a second semantic segmentation on the image to determine navigable floor pixels and unnavigable floor pixels of the determined floor pixels (per submitted specification, unnavigable floor space corresponds to portion/pixel within the image representing objects, people or unavailable floor space, see [0029] of PGPUB. see Schnittman [0017], where “the set of images annotated with ground truth data includes images annotated as containing views of traversable floors and images annotated as containing views of non-traversable floor.”; see also [0096], where “the classifier can utilize a set of rules that map inputs, such as sets of pixels to outputs such as traversable floor and non-traversable floor, where the rules are determined using machine learning techniques based upon a training set of known data associated with previously categorized observations…. Information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; traversable floor corresponds to navigable floor and non-traversable floor corresponds to unnavigable floor.).
Schnittman does not disclose the following limitations:
learning a route during training from a user; 
segmentation being performed by a neural network …, 
receive a first user input during training…comprising an indication of at least one pixel of the floor pixels corresponding to a navigable floor, and 
perform … semantic segmentation on the image … based on the first user input. 
However, Han discloses a robotic system comprising: receive a first user input… comprising an indication of at least one pixel of the floor pixels corresponding to a navigable floor (see fig 19, where user is giving input for specifying and designating cleaning areas on an image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U”; 410 and 420 corresponds to navigable floor pixels.), and 
perform a second semantic segmentation on the image … based on the first user input (see fig 28, where virtual walls (W3 and W4) are set by user. Z4 is the navigable region and rest of the regions (e.g. Z1, Z2 and Z3) are unnavigable regions. See also [0280], where “By performing drag-and-drop from any one point of a map image displayed on a remote device UI 110 to another point thereon, a user U may designate virtual walls W3 and W 4 formed in a straight line or a curve on the map image.”; unnavigable floor and navigable floor are determined based on operator/user input. Setting virtual walls are interpreted as giving second user input for labeling un-navigable floor portions.). 
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, receive a first user input… comprising an indication of at least one pixel of the floor pixels corresponding to a navigable floor, and perform a second semantic segmentation on the image … based on the first user input, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area.
Schnittman in view of Han does not disclose the following limitations:
learning a route during training from a user; 
segmentation being performed by a neural network …,  and
receive a …user input during training. 
However, Man discloses a patch-based scene segmentation, wherein the segmentation being performed by a neural network (see [0032], where “In an embodiment, an approach for patch-based scene segmentation uses a Convolutional Neural Network ("CNN").”; see also [0053], where “the approach uses a CNN-based classifier determined by training a CNN with training sample images depicting materials that may be present in an industrial site.”). 
Because Schnittman, Han and Man are in the same field of endeavor of labeling objects by image segmentation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman in view of Han to incorporate the teachings of Man by including the above feature, wherein the segmentation being performed by a neural network, for improving monitoring system by processing large volume of image data without requiring trained human resources. 
Schnittman in view of Han and Man does not disclose the following limitations:
learning a route during training from a user; and
receive a …user input during training. 
However Lee discloses a robotic system, comprising learning a route during training from a user (see [0013], where “a method for controlling a cleaning robot… comprising detecting a plurality of learned running paths of the cleaning robot operated by a user, and storing the detected learned running paths, storing reserved times respectively inputted by the user corresponding to the stored learned running paths, and controlling the cleaning robot to perform a cleaning operation at the reserved times, while running along the corresponding learned running paths, respectively.”; user is training the robot to learn running paths); and
receive a …user input during training (see [0021], where “a key input unit 40 to receive various robot control commands inputted by the user”; see also [0025], where “The key input unit 40 comprises a learning start button 41 to activate a learning operation prior to running of the cleaning robot 2, to cause the cleaning robot to store a learned running path thereof, along which the cleaning robot is moved by the user.”; user is giving input during learning/training the robot). 
Because Schnittman, Han, Man and Lee are in the same field of endeavor of robot control following the trained route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman in view of Han and Man to incorporate the teachings of Lee by including the above feature, learning a route during training from a user; and receive a …user input during training, for providing a cleaning operation in a self-controlled manner by following the previously trained route by user. 
Regarding claim 3, Modified Schnittman further discloses a system robotic system of Claim 1. Schnittman further discloses a system wherein the processor is configured to execute the computer readable instructions to: 
(see [0017], where “the set of images annotated with ground truth data includes images annotated as containing views of traversable floors and images annotated as containing views of non-traversable floor.”; see also [0096], where “the classifier can utilize a set of rules that map inputs, such as sets of pixels to outputs such as traversable floor and non-traversable floor, where the rules are determined using machine learning techniques based upon a training set of known data associated with previously categorized observations…. Information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; non-traversable floor corresponds to unnavigable floor.).
Schnittman does not disclose the following limitation:
receive a second user input...
However, Han further discloses a robotic system, wherein the processor is configured to execute the computer readable instructions to: receive a second user input comprising an indication of at least one pixel of the floor pixels in the image corresponding to an unnavigable floor (see fig 28, where virtual walls (W3 and W4) are set by user on the image. Z4 is the navigable region and rest of the regions (e.g. Z1, Z2 and Z3) are unnavigable regions. See also [0280], where “By performing drag-and-drop from any one point of a map image displayed on a remote device UI 110 to another point thereon, a user U may designate virtual walls W3 and W 4 formed in a straight line or a curve on the map image.”; unnavigable floors are determined based on operator/user input. Setting virtual walls are interpreted as giving second user input for labeling un-navigable floor portions.). 
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, receive a second user input, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area.
Regarding claim 4, Schnittman further discloses a robotic system wherein, the unnavigable floor pixels (see [0097], where “For example, if a mobile robot 100 bumper sensor 115 triggers upon collision with an obstacle positioned at a location visible in a previously captured image, the mobile robot 100 may add the image and/or a particular portion of the image to a non-floor dataset.”; see also [0114], where “the non-floor dataset 360 includes portions of images that have been annotated as corresponding to non-floor. The non-floor dataset 360 may include patches of pixels determined to be non-traversable floor, such as a spot on a floor occupied by an obstacle.”; see also [0122]), and 
the navigable floor pixels (see [0097], where “Likewise, if the robot detects or is able to verify the existence of traversable floor for other portions of the image, the robot may add the image and/or portion(s) of the image to a traversable floor dataset.”; see also [0114], where “In the illustrated embodiment, the floor dataset 350 includes portions of images, a patch of pixels for example represented in an image by a patch of color or texture, that have been annotated as corresponding to floors”; see also [0122]).
Schnittman does not disclose the following limitations:
the unnavigable floor pixels indicated by the second user input, and 
the navigable floor pixels indicated by the first user input.
However, Han further discloses a robotic system wherein, the unnavigable floor pixels indicated by the second user input (see fig 28, where virtual walls (W3 and W4) are set by user. Z4 is the navigable region and rest of the regions (e.g. Z1, Z2 and Z3) are unnavigable regions. See also [0280], where “By performing drag-and-drop from any one point of a map image displayed on a remote device UI 110 to another point thereon, a user U may designate virtual walls W3 and W 4 formed in a straight line or a curve on the map image.”; unnavigable floors are determined based on operator/user input. Setting virtual walls are interpreted as giving second user input for labeling un-navigable floor portions.), and 
the navigable floor pixels indicated by the first user input (see fig 19, where user is giving input for specifying and designating cleaning areas on the image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U,”; 410 and 420 corresponds to navigable floor pixels.).
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, the unnavigable floor pixels indicated by the second user input, and the navigable floor pixels indicated by the first user input, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area.
Regarding claim 5, Schnittman further discloses a robotic system, wherein the processor is configured to execute the computer readable instructions to: effectuate motion of the robotic system away from zones represented by the unnavigable floor pixels and along zones represented by the navigable floor pixels (see fig 10A; see also [0097], where “Classifier outputs can be utilized to determine appropriate behavior such as (but not limited to) changing direction to avoid an obstacle. For example, information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; see also [0139], where “In one implementation, the "objects" tracked by the mobile robot 100 are patches of pixels distinguished by color and/or texture from the surroundings, and the robot 100 determines, based on the presence or absence of triggering of the bumper 115, whether those patches belong to the traversable floor group of colors and/or textures or the non-traversable, non-floor group. In several embodiments, the robot 100 updates the classifier even when not tracking a patch of pixels that might be part of the non-traversable floor (e.g. obstacle) group.”; see also [0141], where “As depicted in the sequential boxes of FIG. 10A that show a sequential series of robot poses, a mobile robot 100 moves toward a real obstacle 1005 seen by the camera 125 in boxes 1001 and 1002, and avoids collision by reversing direction in box 1003 and moving away from the obstacle 1005 as shown in box 1004.”; see also [0116]).
Regarding claim 6, Schnittman does not disclose the following limitation:
the first user input comprises indication of at least one pixel on a user interface, the user interface displaying one of the image, the first semantic segmentation of the image, or a combination thereof.
However, Han further discloses a robotic system, wherein the first user input comprises indication of at least one pixel on a user interface (see fig 19, where user is giving input for specifying and designating cleaning areas on the image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U”; 410 and 420 corresponds to navigable floor pixels.), the user interface displaying one of the image, the first semantic segmentation of the image, or a combination thereof (see fig 10, where user interface is displaying a image showing different zones that include the zone selected by user for cleaning.).
Because both Schnittman and Han are in the same field of endeavor of area map generation. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, the first user input comprises indication of at least one pixel on a user interface, the user interface displaying one of the image, the first semantic segmentation of the image, or a combination thereof, for robot movement for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area by monitoring the status of robot system by an operator.
Regarding claim 7, Schnittman further discloses a robotic system, wherein the processor is configured to execute the computer readable instructions to:  (see [0017], where “the set of images annotated with ground truth data includes images annotated as containing views of traversable floors and images annotated as containing views of non-traversable floor.”; see also [0096], where “the classifier can utilize a set of rules that map inputs, such as sets of pixels to outputs such as traversable floor and non-traversable floor, where the rules are determined using machine learning techniques based upon a training set of known data associated with previously categorized observations…. Information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; Per claim 1 of this invention, navigable and unnavigable floor portion/pixel is determined by second segmentation. Schnittman discloses a system that identify/determine traversable/non-traversable floor. Traversable floor corresponds to navigable floor and non-traversable floor corresponds to unnavigable floor); 
(see [0060], where “the robot having a memory device configured to store a learned data set of a plurality of descriptors determined by mobile robot events; detecting a plurality of obstacles located at a plurality of distances from the mobile robot; tracking a first obstacle that is closest to the mobile robot and buffering descriptors of the first obstacle in the learned data set; traveling a threshold distance and detecting a second obstacle that is closer to the mobile robot than the first obstacle; resetting the mobile robot to not track the first obstacle; and tracking the second obstacle and buffering descriptors of the second obstacle in the learned data set. In some embodiments, the descriptors are, for example, six-digit numbers representing a patch of pixels identified as floor or non-floor at a location in an image frame.”; multiple obstacles on the floor are determined. So additional portion of the image is labeled/marked.), and
perform a third semantic segmentation to the image (see [0061], where “an obstacle corresponds to a patch of pixels and the one or more characteristics of the patch of pixels at least one characteristic selected from the group consisting of: color; and texture.”; see also [0065]. Third semantic segmentation identify the presence of obstacle on the image. Third semantic segmentation is different that first and second semantic segmentation. See also [0135], where floor and non-floor portion/region on the image is identified/labeled by First semantic segmentation. See also [0017] and [0096], where traversable floor and non-traversable floor is identified/labeled by second semantic segmentation.).
Schnittman does not disclose the following limitations:
display on the user interface … based on the first user input;
receive a third user input …, and
 perform … based on the third user input.
However, Han further discloses a robotic system wherein the processor is configured to execute the computer readable instructions to: display on the user interface the second segmentation of the image based on the first user input (see fig 19, where user is giving input for specifying and designating cleaning areas on the image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U,”; 410 and 420 corresponds to navigable floor pixels. see also fig 10, where user interface is displaying an image showing different zones that include the zone selected by user for cleaning. Per claim 1 of this invention, navigable and unnavigable floor portion/pixel is determined by second segmentation based on user input.); 
receive a third user input … (see fig 19, where Z3, additional zone is inputted by user on the image. See also fig 28, where virtual walls, W3 and W4 are inputted by user in addition to Z4. First user input is to select Z4 for designating navigable portion on the image. Second user input is to create virtual wall, W3 for designating unnavigable portion on the image. Third user input is to create virtual wall, W4 for designating another unnavigable portion on the image.), and
 perform a third semantic segmentation to the image based on the third user input (see fig 28, where various zones and walls are marked and shown. Generating/marking zones/portions are based on user input.).
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, display on the user interface … based on the first user input; receive a third user input …, and perform … based on the third user input, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area by monitoring the status of robot system by an operator.
Regarding claim 8, Schnittman further discloses a non-transitory computer readable storage medium comprising a plurality of instructions embodied thereon (see fig 3, block 325 is memory. see also [0119], where “memory containing non-transitory machine readable instructions”; see also [0117], where “Although various robot controller architectures are illustrated in FIG. 3, any of a variety of architectures including architectures where the robot behavioral controller application is located on disk or some other form of storage and is loaded into memory at runtime and/or where the robot behavioral controller application is implemented using a variety of software, hardware, and/or firmware can be utilized in the implementation of a robot controller in accordance with embodiments of the invention.”), that when executed by a processor (see fig 3, block 310 is processor. see also [0112], where “The robot controller 305 includes a processor 310 in communication with a memory 325”; see also [0035], where “the mobile robot further includes one or more processors executing a training process for a classifier of the learned data set,”; see also [0119]), configure the processor to: 
receive an image from a sensor on a robot learning a route during training (see [0102], where “Mobile robots described herein incorporate machine vision sensor systems to obtain image data and additional sensors that receive inputs that can be used to derive ground truths concerning the content of images captured by the machine vision sensor system.”; see also [0119], where “The mobile robot 100 behavioral control application 410 can receive information regarding its surrounding environment from one or more sensors 420 (e.g., machine vision sensor system,”; see also [0133]); 
perform a first semantic segmentation on the image to determine floor pixels and non- floor pixels of the image (per submitted specification, semantic segmentation is labeling pixel/region on an image, see [0025], where “a process of semantic segmentation comprises parsing a color image and annotating or labeling each pixel, or region of pixels, with a specified annotation or label.”; see Schnittman fig 5, block 530, see also [0135], where “Based on the detected horizon, one or more classifiers can be applied (530) to the image to identify the portions of the image, below the identified horizon, that correspond to traversable floor and/or the portions of the image that contain obstacles.”; floor and non-floor (obstacle) portion/region on the image is identified/labeled. So semantic segmentation is done on image. see also [0053], where “In several embodiments, the location corresponds to a patch of pixels and the one or more characteristics of the patch of pixels includes at least one characteristic selected from the group consisting of: color; and texture.”; see also [0140], where “The robot movement case scenarios of FIGS. 10A-10F and the flowcharts of FIGS. 11-14B demonstrate embodiments of different classifier training scenarios of how the mobile robot 100 can learn to distinguish pixel data representing floor F from pixel data representing non-floor NF and accordingly store this classified data in either the trainer Floor Dataset 350 or the trainer Obstacle (non-floor) Dataset 360.”), the first semantic segmentation being performed by a  prior to learning the route (see fig 3, where 350, floor dataset and 360, non-floor dataset; see also [0007], where “the classifier may be trained using a supervised machine learning process.”; see also [0094], where “In some examples described herein, mobile robots use classifiers to determine information from images of the mobile robot's operating environment. In some embodiments, the classifiers are generated using a supervised machine learning technique in which the classifier is repeatedly retrained using images and ground truths obtained by the mobile robot 100 while exploring its operating environment.”; machine learning technique is used for training process.);
 receive a first user input  (see [0110], where “a user interface 130 is disposed on a top portion of the body 103 and can be used to receive one or more user commands”; see also [0109], where “The user interface 130 is in communication with the robot controller carried by the robot such that one or more commands received by the user interface can initiate execution of a cleaning routine by the robot.”; Schnittman discloses a system wherein user is giving inputs/commands to the robot system) 
perform a second semantic segmentation on the image to determine navigable floor pixels and unnavigable floor pixels of the determined floor pixels (per submitted specification, unnavigable floor space corresponds to portion/pixel within the image representing objects, people or unavailable floor space, see [0029] of PGPUB. see Schnittman [0017], where “the set of images annotated with ground truth data includes images annotated as containing views of traversable floors and images annotated as containing views of non-traversable floor.”; see also [0096], where “the classifier can utilize a set of rules that map inputs, such as sets of pixels to outputs such as traversable floor and non-traversable floor, where the rules are determined using machine learning techniques based upon a training set of known data associated with previously categorized observations…. Information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; traversable floor corresponds to navigable floor and non-traversable floor corresponds to unnavigable floor.).
Schnittman does not disclose the following limitations:
learning a route during training from a user; 
segmentation being performed by a neural network …, 
receive a first user input during training…comprising of an indication of at least one pixel of the floor pixels corresponding to a navigable floor, and 
perform … semantic segmentation on the image … based on the first user input. 
However, Han further discloses a robotic system comprising: receive a first user input… comprising of an indication of at least one pixel of the floor pixels corresponding to a navigable floor (see fig 19, where user is giving input for specifying and designating cleaning areas on the image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U”; 410 and 420 corresponds to navigable floor pixels.), and 
perform a second semantic segmentation on the image … based on the first user input (see fig 28, where virtual walls (W3 and W4) are set by user on the image. Z4 is the navigable region and rest of the regions (e.g. Z1, Z2 and Z3) are unnavigable regions. See also [0280], where “By performing drag-and-drop from any one point of a map image displayed on a remote device UI 110 to another point thereon, a user U may designate virtual walls W3 and W 4 formed in a straight line or a curve on the map image.”; unnavigable floor and navigable floor are determined based on operator/user input. Setting virtual walls are interpreted as giving second user input for labeling un-navigable floor portions.). 
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, receive a first user input… comprising of an indication of at least one pixel of the floor pixels corresponding to a navigable floor, and perform a second semantic segmentation on the image … based on the first user input, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area.
Schnittman in view of Han does not disclose the following limitations:
learning a route during training from a user; and
segmentation being performed by a neural network …, and
receive a …user input during training. 
However Man further discloses a patch-based scene segmentation, wherein the segmentation being performed by a neural network (see [0032], where “In an embodiment, an approach for patch-based scene segmentation uses a Convolutional Neural Network ("CNN").”; see also [0053], where “the approach uses a CNN-based classifier determined by training a CNN with training sample images depicting materials that may be present in an industrial site.”). 
Because Schnittman, Han and Man are in the same field of endeavor of labeling objects by image segmentation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman in view of Han to incorporate the teachings of Man by including the above feature, wherein the segmentation being performed by a neural network, for improving monitoring system by processing large volume of image data without requiring trained human resources. 
Schnittman in view of Han and Man does not disclose the following limitations:
learning a route during training from a user; and
receive a …user input during training. 
However Lee further discloses a robotic system, comprising learning a route during training from a user (see [0013], where “a method for controlling a cleaning robot… comprising detecting a plurality of learned running paths of the cleaning robot operated by a user, and storing the detected learned running paths, storing reserved times respectively inputted by the user corresponding to the stored learned running paths, and controlling the cleaning robot to perform a cleaning operation at the reserved times, while running along the corresponding learned running paths, respectively.”; user is training the robot to learn running paths); and
receive a …user input during training (see [0021], where “a key input unit 40 to receive various robot control commands inputted by the user”; see also [0025], where “The key input unit 40 comprises a learning start button 41 to activate a learning operation prior to running of the cleaning robot 2, to cause the cleaning robot to store a learned running path thereof, along which the cleaning robot is moved by the user.”; user is giving input during learning/training the robot). 
Because Schnittman, Han, Man and Lee are in the same field of endeavor of robot control following the trained route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman in view of Han and Man to incorporate the teachings of Lee by including the above feature, learning a route during training from a user; and receive a …user input during training, for providing a cleaning operation in a self-controlled manner by following the previously trained route by user. 
Regarding claim 10, Schnittman further discloses a non-transitory computer readable storage medium, wherein the processor is further configured to execute the plurality of instructions to:  (see [0017], where “the set of images annotated with ground truth data includes images annotated as containing views of traversable floors and images annotated as containing views of non-traversable floor.”; see also [0096], where “the classifier can utilize a set of rules that map inputs, such as sets of pixels to outputs such as traversable floor and non-traversable floor, where the rules are determined using machine learning techniques based upon a training set of known data associated with previously categorized observations…. Information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; non-traversable floor corresponds to unnavigable floor.).
Schnittman does not disclose the following limitation:
receive a second user input...
However, Han further discloses a system wherein the processor is configured to execute the computer readable instructions to: receive a second user input comprising an indication of at least one pixel of the floor pixels in the image corresponding to an unnavigable floor (see fig 28, where virtual walls (W3 and W4) are set by user on the image. Z4 is the navigable region and rest of the regions (e.g. Z1, Z2 and Z3) are unnavigable regions. See also [0280], where “By performing drag-and-drop from any one point of a map image displayed on a remote device UI 110 to another point thereon, a user U may designate virtual walls W3 and W 4 formed in a straight line or a curve on the map image.”; unnavigable floors are determined based on operator/user input. Setting virtual walls are interpreted as giving second user input for labeling un-navigable floor portions.). 
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, receive a second user input, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area.
Schnittman in view of Han and Man does not disclose the following limitations:
learning a route during training from a user; and
receive a …user input during training. 
However Lee further discloses a robotic system, comprising learning a route during training from a user (see [0013], where “a method for controlling a cleaning robot… comprising detecting a plurality of learned running paths of the cleaning robot operated by a user, and storing the detected learned running paths, storing reserved times respectively inputted by the user corresponding to the stored learned running paths, and controlling the cleaning robot to perform a cleaning operation at the reserved times, while running along the corresponding learned running paths, respectively.”; user is training the robot to learn running paths. See also [0021], where “a key input unit 40 to receive various robot control commands inputted by the user”; see also [0025], where “The key input unit 40 comprises a learning start button 41 to activate a learning operation prior to running of the cleaning robot 2, to cause the cleaning robot to store a learned running path thereof, along which the cleaning robot is moved by the user.”; user is giving input during learning/training the robot). 
Because Schnittman, Han, Man and Lee are in the same field of endeavor of robot control following the trained route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman in view of Han and Man to incorporate the teachings of Lee by including the above feature, learning a route during training from a user, for providing a cleaning operation in a self-controlled manner by following the previously trained route by user. 
Regarding claim 11, Schnittman further discloses a non-transitory computer readable storage medium wherein, the unnavigable floor pixels (see [0097], where “For example, if a mobile robot 100 bumper sensor 115 triggers upon collision with an obstacle positioned at a location visible in a previously captured image, the mobile robot 100 may add the image and/or a particular portion of the image to a non-floor dataset.”; see also [0114], where “the non-floor dataset 360 includes portions of images that have been annotated as corresponding to non-floor. The non-floor dataset 360 may include patches of pixels determined to be non-traversable floor, such as a spot on a floor occupied by an obstacle.”; see also [0122]), and 
the navigable floor pixels  (see [0097], where “Likewise, if the robot detects or is able to verify the existence of traversable floor for other portions of the image, the robot may add the image and/or portion(s) of the image to a traversable floor dataset.”; see also [0114], where “In the illustrated embodiment, the floor dataset 350 includes portions of images, a patch of pixels for example represented in an image by a patch of color or texture, that have been annotated as corresponding to floors”; see also [0122]).
Schnittman does not disclose the following limitations:
the unnavigable floor pixels indicated by the second user input, and 
the navigable floor pixels indicated by the first user input.
However, Han further discloses a system wherein the unnavigable floor pixels indicated by the second user input (see fig 28, where virtual walls (W3 and W4) are set by user on the image. Z4 is the navigable region and rest of the regions (e.g. Z1, Z2 and Z3) are unnavigable regions. See also [0280], where “By performing drag-and-drop from any one point of a map image displayed on a remote device UI 110 to another point thereon, a user U may designate virtual walls W3 and W 4 formed in a straight line or a curve on the map image.”; unnavigable floors are determined based on operator/user input. Setting virtual walls are interpreted as giving second user input for labeling un-navigable floor portions.), and 
the navigable floor pixels indicated by the first user input (see fig 19, where user is giving input for specifying and designating cleaning areas on the image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U,”; 410 and 420 corresponds to navigable floor pixels.).
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, the unnavigable floor pixels indicated by the second user input, and the navigable floor pixels indicated by the first user input, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area.
Regarding claim 12, Schnittman further discloses a non-transitory computer readable storage medium, wherein the processor is configured to execute the plurality of instructions to: effectuate motion of the robotic system away from zones represented by the unnavigable floor pixels and along zones represented by the navigable floor pixels (see fig 10A; see also [0097], where “Classifier outputs can be utilized to determine appropriate behavior such as (but not limited to) changing direction to avoid an obstacle. For example, information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; see also [0139], where “In one implementation, the "objects" tracked by the mobile robot 100 are patches of pixels distinguished by color and/or texture from the surroundings, and the robot 100 determines, based on the presence or absence of triggering of the bumper 115, whether those patches belong to the traversable floor group of colors and/or textures or the non-traversable, non-floor group. In several embodiments, the robot 100 updates the classifier even when not tracking a patch of pixels that might be part of the non-traversable floor (e.g. obstacle) group.”; see also [0141], where “As depicted in the sequential boxes of FIG. 10A that show a sequential series of robot poses, a mobile robot 100 moves toward a real obstacle 1005 seen by the camera 125 in boxes 1001 and 1002, and avoids collision by reversing direction in box 1003 and moving away from the obstacle 1005 as shown in box 1004.”; see also [0116]).
Regarding claim 13, Schnittman does not disclose the following limitation: 
the first user input comprises indication of at least one pixel on a user interface, the user interface displaying one of the image, the first semantic segmentation of the image, or a combination thereof. 
However, Han further discloses a non-transitory computer readable storage medium, wherein,
the first user input comprises indication of at least one pixel on a user interface (see fig 19, where user is giving input for specifying and designating cleaning areas on the image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U,”; 410 and 420 corresponds to navigable floor pixels.), the user interface displaying one of the image, the first semantic segmentation of the image, or a combination thereof (see fig 10, where user interface is displaying a image showing different zones that include the zone selected by user for cleaning.).
Because both Schnittman and Han are in the same field of endeavor of area map generation. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, the first user input comprises indication of at least one pixel on a user interface, the user interface displaying one of the image, the first semantic segmentation of the image, or a combination thereof, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area by monitoring the status of robot system by an operator.
Regarding claim 14, Schnittman further discloses a non-transitory computer readable storage medium, wherein the processor is configured to execute the plurality of instructions to: 
(see [0017], where “the set of images annotated with ground truth data includes images annotated as containing views of traversable floors and images annotated as containing views of non-traversable floor.”; see also [0096], where “the classifier can utilize a set of rules that map inputs, such as sets of pixels to outputs such as traversable floor and non-traversable floor, where the rules are determined using machine learning techniques based upon a training set of known data associated with previously categorized observations…. Information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; Per claim 1 of this invention, navigable and unnavigable floor portion/pixel is determined by second segmentation. Schnittman discloses a system that identify/determine traversable/non-traversable floor. Traversable floor corresponds to navigable floor and non-traversable floor corresponds to unnavigable floor); 
(see [0060], where “the robot having a memory device configured to store a learned data set of a plurality of descriptors determined by mobile robot events; detecting a plurality of obstacles located at a plurality of distances from the mobile robot; tracking a first obstacle that is closest to the mobile robot and buffering descriptors of the first obstacle in the learned data set; traveling a threshold distance and detecting a second obstacle that is closer to the mobile robot than the first obstacle; resetting the mobile robot to not track the first obstacle; and tracking the second obstacle and buffering descriptors of the second obstacle in the learned data set. In some embodiments, the descriptors are, for example, six-digit numbers representing a patch of pixels identified as floor or non-floor at a location in an image frame.”; multiple obstacles on the floor are determined. So additional portion of the image is labeled/marked.); and 
perform a third semantic segmentation to the image (see [0061], where “an obstacle corresponds to a patch of pixels and the one or more characteristics of the patch of pixels at least one characteristic selected from the group consisting of: color; and texture.”; see also [0065]. Third semantic segmentation identify the presence of obstacle on the image. Third semantic segmentation is different that first and second semantic segmentation. See also [0135], where floor and non-floor portion/region on the image is identified/labeled by First semantic segmentation. See also [0017] and [0096], where traversable floor and non-traversable floor is identified/labeled by second semantic segmentation.).
Schnittman does not disclose the following limitations:
display on the user interface … based on the first user input; 
receive a third user input …; and 
perform … based on the third user input.
However, Han further discloses a robotic system wherein the processor is configured to execute the computer readable instructions to: display on the user interface the second segmentation of the image based on the first user input (see fig 19, where user is giving input for specifying and designating cleaning areas on the image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U,”; 410 and 420 corresponds to navigable floor pixels. see also fig 10, where user interface is displaying an image showing different zones that include the zone selected by user for cleaning. Per claim 1 of this invention, navigable and unnavigable floor portion/pixel is determined by second segmentation based on user input.);  
receive a third user input … (see fig 19, where Z3, additional zone is inputted by user. See also fig 28, where virtual walls, W3 and W4 are inputted by user in addition to Z4. First user input is to select Z4 for designating navigable portion on the image. Second user input is to create virtual wall, W3 for designating unnavigable portion on the image. Third user input is to create virtual wall, W4 for designating another unnavigable portion on the image.), and
 perform a third semantic segmentation to the image based on the third user input (see fig 28, where various zones and walls are marked and shown. Generating/marking zones/portions are based on user input.).
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, display on the user interface … based on the first user input; receive a third user input …, and perform … based on the third user input, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area by monitoring the status of robot system by an operator.
Regarding claim 15, Schnittman further discloses a method for effectuating motion of a robot (see fig 10A; see also [0097], where “Classifier outputs can be utilized to determine appropriate behavior such as (but not limited to) changing direction to avoid an obstacle. For example, information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; see also [0139], where “In one implementation, the "objects" tracked by the mobile robot 100 are patches of pixels distinguished by color and/or texture from the surroundings, and the robot 100 determines, based on the presence or absence of triggering of the bumper 115, whether those patches belong to the traversable floor group of colors and/or textures or the non-traversable, non-floor group. In several embodiments, the robot 100 updates the classifier even when not tracking a patch of pixels that might be part of the non-traversable floor (e.g. obstacle) group.”; see also [0141], where “As depicted in the sequential boxes of FIG. 10A that show a sequential series of robot poses, a mobile robot 100 moves toward a real obstacle 1005 seen by the camera 125 in boxes 1001 and 1002, and avoids collision by reversing direction in box 1003 and moving away from the obstacle 1005 as shown in box 1004.”; see also [0116], the method comprising: 
receiving an image from a sensor on a robot learning a route during training (see [0102], where “Mobile robots described herein incorporate machine vision sensor systems to obtain image data and additional sensors that receive inputs that can be used to derive ground truths concerning the content of images captured by the machine vision sensor system.”; see also [0119], where “The mobile robot 100 behavioral control application 410 can receive information regarding its surrounding environment from one or more sensors 420 (e.g., machine vision sensor system,”; see also [0133]); 
performing a first semantic segmentation on the image to determine floor pixels and non-floor pixels of the image (per submitted specification, semantic segmentation is labeling pixel/region on an image, see [0025], where “a process of semantic segmentation comprises parsing a color image and annotating or labeling each pixel, or region of pixels, with a specified annotation or label.”; see Schnittman fig 5, block 530, see also [0135], where “Based on the detected horizon, one or more classifiers can be applied (530) to the image to identify the portions of the image, below the identified horizon, that correspond to traversable floor and/or the portions of the image that contain obstacles.”; floor and non-floor (obstacle) portion/region on the image is identified/labeled. So semantic segmentation is done on image. see also [0053], where “In several embodiments, the location corresponds to a patch of pixels and the one or more characteristics of the patch of pixels includes at least one characteristic selected from the group consisting of: color; and texture.”; see also [0140], where “The robot movement case scenarios of FIGS. 10A-10F and the flowcharts of FIGS. 11-14B demonstrate embodiments of different classifier training scenarios of how the mobile robot 100 can learn to distinguish pixel data representing floor F from pixel data representing non-floor NF and accordingly store this classified data in either the trainer Floor Dataset 350 or the trainer Obstacle (non-floor) Dataset 360.”), the first semantic segmentation being performed by a (see fig 3, where 350, floor dataset and 360, non-floor dataset; see also [0007], where “the classifier may be trained using a supervised machine learning process.”; see also [0094], where “In some examples described herein, mobile robots use classifiers to determine information from images of the mobile robot's operating environment. In some embodiments, the classifiers are generated using a supervised machine learning technique in which the classifier is repeatedly retrained using images and ground truths obtained by the mobile robot 100 while exploring its operating environment.”; machine learning technique is used for training process.); 
receiving a first user input (see [0110], where “a user interface 130 is disposed on a top portion of the body 103 and can be used to receive one or more user commands”; see also [0109], where “The user interface 130 is in communication with the robot controller carried by the robot such that one or more commands received by the user interface can initiate execution of a cleaning routine by the robot.”; Schnittman discloses a system wherein user is giving inputs/commands to the robot system) 
 performing a second semantic segmentation on the image to determine navigable floor pixels and unnavigable floor pixels of the determined floor pixels (per submitted specification, unnavigable floor space corresponds to portion/pixel within the image representing objects, people or unavailable floor space, see [0029] of PGPUB. see Schnittman [0017], where “the set of images annotated with ground truth data includes images annotated as containing views of traversable floors and images annotated as containing views of non-traversable floor.”; see also [0096], where “the classifier can utilize a set of rules that map inputs, such as sets of pixels to outputs such as traversable floor and non-traversable floor, where the rules are determined using machine learning techniques based upon a training set of known data associated with previously categorized observations…. Information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; traversable floor corresponds to navigable floor and non-traversable floor corresponds to unnavigable floor.).
Schnittman does not disclose the following limitations:
learning a route during training from a user; 
segmentation being performed by a neural network …, 
receiving a first user input  …comprising of an indication of at least one pixel of the floor pixels corresponding to a navigable floor, and 
performing … semantic segmentation on the image … based on the first user input. 
However, Han further discloses a method comprising: receiving a first user input… comprising of an indication of at least one pixel of the floor pixels corresponding to a navigable (see fig 19, where user is giving input for specifying and designating cleaning areas on the image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U”; 410 and 420 corresponds to navigable floor pixels.), and 
performing a second semantic segmentation on the image … based on the first user input (see fig 28, where virtual walls (W3 and W4) are set by user on the image. Z4 is the navigable region and rest of the regions (e.g. Z1, Z2 and Z3) are unnavigable regions. See also [0280], where “By performing drag-and-drop from any one point of a map image displayed on a remote device UI 110 to another point thereon, a user U may designate virtual walls W3 and W 4 formed in a straight line or a curve on the map image.”; unnavigable floor and navigable floor are determined based on operator/user input. Setting virtual walls are interpreted as giving second user input for labeling un-navigable floor portions.). 
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, receiving a first user input… comprising of an indication of at least one pixel of the floor pixels corresponding to a navigable floor, and performing a second semantic segmentation on the image … based on the first user input, for robot movement for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area.
Schnittman in view of Han does not disclose the following limitation:
learning a route during training from a user; and
segmentation being performed by a neural network …, and
receiving a …user input during training. 
However Man further discloses a patch-based scene segmentation, wherein the segmentation being performed by a neural network (see [0032], where “In an embodiment, an approach for patch-based scene segmentation uses a Convolutional Neural Network ("CNN").”; see also [0053], where “the approach uses a CNN-based classifier determined by training a CNN with training sample images depicting materials that may be present in an industrial site.”). 
Because Schnittman, Han and Man are in the same field of endeavor of labeling objects by image segmentation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman in view of Han to incorporate the teachings of Man by including the above feature, wherein the segmentation being performed by a neural network, for improving monitoring system by processing large volume of image data without requiring trained human resources. 
Schnittman in view of Han and Man does not disclose the following limitations:
learning a route during training from a user; and
receiving a …user input during training. 
However Lee further discloses a method, comprising learning a route during training from a user (see [0013], where “a method for controlling a cleaning robot… comprising detecting a plurality of learned running paths of the cleaning robot operated by a user, and storing the detected learned running paths, storing reserved times respectively inputted by the user corresponding to the stored learned running paths, and controlling the cleaning robot to perform a cleaning operation at the reserved times, while running along the corresponding learned running paths, respectively.”; user is training the robot to learn running paths. See also [0021], where “a key input unit 40 to receive various robot control commands inputted by the user”; see also [0025], where “The key input unit 40 comprises a learning start button 41 to activate a learning operation prior to running of the cleaning robot 2, to cause the cleaning robot to store a learned running path thereof, along which the cleaning robot is moved by the user.”; user is giving input during learning/training the robot); and
receive a …user input during training (see [0021], where “a key input unit 40 to receive various robot control commands inputted by the user”; see also [0025], where “The key input unit 40 comprises a learning start button 41 to activate a learning operation prior to running of the cleaning robot 2, to cause the cleaning robot to store a learned running path thereof, along which the cleaning robot is moved by the user.”; user is giving input during learning/training the robot). 
Because Schnittman, Han, Man and Lee are in the same field of endeavor of robot control following the trained route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman in view of Han and Man to incorporate the teachings of Lee by including the above feature, learning a route during training from a user; and receive a …user input during training, for providing a cleaning operation in a self-controlled manner by following the previously trained route by user.  
Regarding claim 17, Schnittman further discloses a method, comprising:  (see [0017], where “the set of images annotated with ground truth data includes images annotated as containing views of traversable floors and images annotated as containing views of non-traversable floor.”; see also [0096], where “the classifier can utilize a set of rules that map inputs, such as sets of pixels to outputs such as traversable floor and non-traversable floor, where the rules are determined using machine learning techniques based upon a training set of known data associated with previously categorized observations…. Information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; non-traversable floor corresponds to unnavigable floor.).
Schnittman does not disclose the following limitation:
receive a second user input...
However, Han further discloses a method, wherein the processor is configured to execute the computer readable instructions to: receive a second user input comprising an indication of at least one pixel of the floor pixels in the image corresponding to an unnavigable floor (see fig 28, where virtual walls (W3 and W4) are set by user. Z4 is the navigable region and rest of the regions (e.g. Z1, Z2 and Z3) are unnavigable regions. See also [0280], where “By performing drag-and-drop from any one point of a map image displayed on a remote device UI 110 to another point thereon, a user U may designate virtual walls W3 and W 4 formed in a straight line or a curve on the map image.”; unnavigable floors are determined based on operator/user input. Setting virtual walls are interpreted as giving second user input for labeling un-navigable floor portions.). 
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, receive a second user input, for robot movement for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area.
Regarding claim 18, Schnittman further discloses a method wherein the unnavigable floor pixels (see [0097], where “For example, if a mobile robot 100 bumper sensor 115 triggers upon collision with an obstacle positioned at a location visible in a previously captured image, the mobile robot 100 may add the image and/or a particular portion of the image to a non-floor dataset.”; see also [0114], where “the non-floor dataset 360 includes portions of images that have been annotated as corresponding to non-floor. The non-floor dataset 360 may include patches of pixels determined to be non-traversable floor, such as a spot on a floor occupied by an obstacle.”; see also [0122]), and 
the navigable floor pixels  (see [0097], where “Likewise, if the robot detects or is able to verify the existence of traversable floor for other portions of the image, the robot may add the image and/or portion(s) of the image to a traversable floor dataset.”; see also [0114], where “In the illustrated embodiment, the floor dataset 350 includes portions of images, a patch of pixels for example represented in an image by a patch of color or texture, that have been annotated as corresponding to floors”; see also [0122]).
Schnittman does not disclose the following limitations:
the unnavigable floor pixels indicated by the second user input, and 
the navigable floor pixels indicated by the first user input.
However, Han further discloses a method, wherein the unnavigable floor pixels indicated by the second user input (see fig 28, where virtual walls (W3 and W4) are set by user on the image. Z4 is the navigable region and rest of the regions (e.g. Z1, Z2 and Z3) are unnavigable regions. See also [0280], where “By performing drag-and-drop from any one point of a map image displayed on a remote device UI 110 to another point thereon, a user U may designate virtual walls W3 and W 4 formed in a straight line or a curve on the map image.”; unnavigable floors are determined based on operator/user input. Setting virtual walls are interpreted as giving second user input for labeling un-navigable floor portions.), and 
the navigable floor pixels indicated by the first user input (see fig 19, where user is giving input for specifying and designating cleaning areas on the image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U,”; 410 and 420 corresponds to navigable floor pixels.).
Because both Schnittman and Han are in the same field of endeavor of area map generation for robot movement. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, the unnavigable floor pixels indicated by the second user input, and the navigable floor pixels indicated by the first user input, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area.
Regarding claim 19, Schnittman does not disclose the following limitation:
the first user input comprises indication of at least one pixel on a user interface, the user interface displaying one of the image, the first semantic segmentation of the image, or a combination thereof.
However, Han further discloses a method wherein the first user input comprises indication of at least one pixel on a user interface (see fig 19, where user is giving input for specifying and designating cleaning areas on the image. User is labeling navigable floor portion. See also [0231], where “Referring to FIG. 19, a remote device UI 110 may sequentially receive designations of a plurality of divided regions 410 and 420 from a user U,”; 410 and 420 corresponds to navigable floor pixels.), the user interface displaying one of the image, the first semantic segmentation of the image, or a combination thereof (see fig 10, where user interface is displaying a image showing different zones that include the zone selected by user for cleaning.).
Because both Schnittman and Han are in the same field of endeavor of area map generation. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schnittman to incorporate the teachings of Han by including the above feature, the first user input comprises indication of at least one pixel on a user interface, the user interface displaying one of the image, the first semantic segmentation of the image, or a combination thereof, for avoiding intruding into an area/region that is occupied and using the system efficiently by avoiding being stuck in an undesignated area by monitoring the status of robot system by an operator.
Regarding claim 20, Schnittman further discloses, comprising: effectuate motion of the robot away from zones represented by the unnavigable floor pixels and along zones represented by the navigable floor pixels (see fig 10A; see also [0097], where “Classifier outputs can be utilized to determine appropriate behavior such as (but not limited to) changing direction to avoid an obstacle. For example, information generated by classifiers can specify portions of a captured image that contain traversable floor and/or portions of the captured image that contain obstacles and/or non-traversable floor.”; see also [0139], where “In one implementation, the "objects" tracked by the mobile robot 100 are patches of pixels distinguished by color and/or texture from the surroundings, and the robot 100 determines, based on the presence or absence of triggering of the bumper 115, whether those patches belong to the traversable floor group of colors and/or textures or the non-traversable, non-floor group. In several embodiments, the robot 100 updates the classifier even when not tracking a patch of pixels that might be part of the non-traversable floor (e.g. obstacle) group.”; see also [0141], where “As depicted in the sequential boxes of FIG. 10A that show a sequential series of robot poses, a mobile robot 100 moves toward a real obstacle 1005 seen by the camera 125 in boxes 1001 and 1002, and avoids collision by reversing direction in box 1003 and moving away from the obstacle 1005 as shown in box 1004.”; see also [0116]). 
Allowable Subject Matter
Claims 2, 9 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filled on 05/26/2022, with respect to claim 1-20, have been considered but they are not persuasive. 
The Applicant contends that: 
“In formulating this rejection, the Examiner uses Lee to suggest that a user can train a robot to navigate a cleaning path, citing paragraph [0013] of Lee. Whether Lee discloses user training of a cleaning robot is not the issue. The issue is whether Lee discloses "receive a first user input during training comprising an indication of at least one pixel of the floor pixels corresponding to a navigable floor." Lee does not disclose or suggest this. Further, the Examiner knows this, because she explicitly avoided stating this limitation in the rejection. The passage cited in Lee discloses that user input can include "storing reserved times ... corresponding to the stored learned running paths." Nowhere in Lee is there disclosure of a user inputting an indication of pixel characterization.”
The Examiner disagrees:
Schnittman teaches a robotic system for performing semantic segmentation of image received during training to determine floor and non-floor pixels.  Schnittman also teaches that the robotic system receives user input and determine navigable and unnavigable floor pixel by performing semantic segmentation on the image.
Schnittman does not teach the system is learning the route during training from a user by receiving user input during training. The user input indicates navigable floor pixel. Schnittman also does not teach the segmentation is performed by neural network.
However, Han discloses a robotic system that receives user input and the user input indicates the navigable floor pixels. Han also teaches that the robotic system performs semantic segmentation of the image based on user input e.g. labeling unnavigable floor portions based on user input.
Man teaches a system for performing semantic segmentation by using neural network.
Lee teaches a robotic system that learn route during training from a user and receive user input during training.
Han teaches a system wherein user is giving input indicating navigable floor pixels and Lee teaches a system wherein user input is given during training the robotic system. So, it would be obvious to provide user input indicating navigable floor pixels during training by incorporating Lee into Han in view of Schnittman and Man.
So Schnittman in view of Han, Man and Lee teaches all claim limitations of claim 1, 8 and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3664/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664